In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Eisman, J.), dated September 30, 2002, which denied her objections to an order of the same court (Dwyer, H.E.), dated April 2, 2002, granting the father’s petition, inter alia, for a modification of child support.
Ordered that the order is affirmed, with costs.
The father established a substantial change in circumstances warranting a downward modification of child support (see Weiss v Weiss, 294 AD2d 566 [2002]).
The mother’s remaining contentions are without merit. Krausman, J.P., Luciano, Cozier and Spolzino, JJ., concur.